DETAILED ACTION
This Non Final Office Action is in response to the originally filed specification and claims [January 10, 2020].
Claims 1-22 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application. 
Claims 1 and 22 are directed towards receiving input values related to kidney function of a patient; predicting, by a computation algorithm and/or a model, a kidney condition and calculating a kidney health score related to at least one of QMZOOO1USPage 53 of 55a severity and a probability of the predicted kidney condition by a prediction module, the kidney health score calculated based on the one or more input values; and presenting the predicted kidney condition and the kidney health score to a medical professional. The claims are describing a mathematical function in terms of a kidney health score. The prediction is based on a computational model or algorithm and the score is a representation based on the predictive algorithm. The claims are describing a mathematical relationship between kidney function inputs, a mathematical algorithm, and outputting a score to a medical professional which falls under the abstract idea grouping of mathematical relationship. 
Further, the claims are describing a mental process that a person could use an algorithm to calculate/predict a kidney function of a person. A person is capable of using a pen and paper to receive a person’s health information, diagnose and predict a kidney function based on patient’s health information, and provide a predictive diagnosis. This is completed by physicians that are able to predict kidney function using different health and wellness parameters including predicting that a patient is at risk for kidney failure (or other kidney related diagnosis). 
Step 2(a)(II) considers the additional elements of the claims in terms of being transformative into a practical application. The additional elements are an input module, a prediction module, an output module, and a processing device. The additional elements are described in the originally filed specification [39-51] and figure 1. The additional elements are merely describing generic technological elements to implement the abstract idea. The modules and processing device are performing generic computer functions and are not transformative of the abstract idea. Refer to MPEP 2106.05(f). 
Step 2(b) considers the additional elements in terms of being significantly more than the identified abstract idea. The additional elements were found to be generic technological elements that are not transformative into a practical application. There are no further additional elements beyond the generic technological aspects and therefore the additional elements are not significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
Dependent claims 2-4, 17-18, and 20-21 are further describing the abstract idea without additional elements beyond those considered above. The dependent claims are directed towards a diagnostic and treatment protocol as the output (claims 2, 3, 17, and 21), the output is a representation of the kidney condition using one of display, GUI, alert, SMS, alarm, or email (claim 4), input information received from a medical device (claim 18), and further describing the kidney condition based on different kidney diseases/conditions (claim 20). The dependent claims are further describing the diagnostic aspects of the abstract idea in terms of providing therapeutic outputs, providing outputs with the generic technological elements (the alarm, interface, and other output elements) are further describing the generic technological elements. The dependent claims are describing the additional elements without describing a technological improvement to the technology of the output but rather outputting using generic technology. Refer to MPEP 2106.05(f). 
Dependent claims 5-16 and 19 are directed towards further additional elements. The dependent claims are further describing the prediction algorithm in terms of providing machine learning elements with optimization, training aspects (including updating weights, biases, and parameters), performing non-linear mapping functions, and random selection. These further elements are described in the originally filed specification [81-94]. Based on the considered paragraphs the additional elements are merely using mathematical models and algorithms with generic machine learning techniques to implement the abstract idea. The techniques, models, and algorithms are described in terms of generic mathematical models that fall within the abstract idea to implement the kidney score function. There is no improvement to the modeling or learning elements beyond generically describing machine learning training techniques and other statistical/probabilistic models that are merely implementing the diagnostic aspects of the claimed invention.  The additional elements are not transformative into a practical application nor are they significantly more than the identified abstract idea. Refer to MPEP 2106.05(f). 
The claimed invention are describing an abstract idea without significantly more or transformed into a practical application. Therefore, claims 1-22 are rejected under 35 USC 101 for being directed towards non-eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) and 1, 2, 3, 10, 11, and 16-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by An et al [2017/0290551], hereafter An.
Regarding claim 1, An discloses a system for assessing kidney health, the system comprising: a processing device including: an input module configured to receive input values related to kidney function of a patient (Fig 4, 5, and paragraphs [52-58]; An discloses a risk generator that provides a risk indication of renal dysfunction based on inputs from signal metrics. The signal metrics include heart sound intensity, respiratory rates, and thoracic fluid accumulation.); 
a prediction module comprising a computation algorithm and/or a model configured to predict a kidney condition and calculate a kidney health score related to at least one of a severity and a probability of the predicted kidney condition, the kidney health score calculated based on the one or more input values (Figs 4, 5, and paragraphs [71-76]; An discloses a renal function estimator that predicts worsening renal function based on the risk indication (as discussed with the signal metrics and renal dysfunction inputs). The health score is interpreted through the stages 1-5 (interpreted as severity) in terms of the CKD based on the mL/min measurements. The prediction includes a probability within the prediction for renal function. Further, the health score and predicted kidney condition can be based on the risk generator that includes signal metrics where the inputs of the signal metrics provide combined measurements [56-62].); and 
an output module configured to present the predicted kidney condition and the kidney health score to a medical professional (Figs 4, 5, and paragraphs [62, 74-75, and 82]; An discloses that the system provides the predicted diagnostic information to a clinician, as well as, provide treatment and diagnostic test confirmations based on the score.).  
Regarding claim 2, An further discloses wherein the output module is configured to perform at least one of: presenting a diagnostic protocol for diagnosing the predicted kidney condition, and recommending one or more diagnostic tests for evaluating the kidney function (Paragraphs [74-75]; An discloses that the estimation and prediction model provides a notification for further tests to confirm the elevated GFR level.).  
Regarding claim 3, An further discloses wherein the output module is configured to present at least one of a treatment protocol for treating the predicted kidney condition, and a recommendation as to an adjustment of an existing treatment protocol (Paragraphs [83-85]; An discloses that the risk indications can provide therapeutic elements including delivering therapies to the patient and adjusting existing therapies.).  
Regarding claim 10, An further discloses wherein the prediction module is configured to calculate the kidney health score based on a nonlinear mapping function of the input values to one or more output values, the one or more output values including the kidney health score (Paragraphs [72-74]; An discloses that the prediction for renal risk indication includes a nonlinear regression model of input variables to compute the worsening renal function.).  
Regarding claim 11, An further discloses wherein the nonlinear mapping function is at least one of a multi-layer neural network (MLNN), deep learning neural network (DLNN), or recurrent neural network (RNN); or a set of guidelines or rules; or a differential equation-based model where parameters have physiological meaning or a differential (or difference) equation-based model where parameters do not have physiological meaning (e.g. time series models) (Paragraphs [78-82]; An discloses that the renal risk indication can be based on a nonlinear regression through neural network, fuzzy logic, multivariate modeling, or decision trees.).  
Regarding claim 16, An further discloses further comprising a post-processing module configured to perform at least one of: storing the predicted kidney condition and the kidney health score in a results database, and performing an inference using the kidney health score to provide an advisory to a user (Paragraphs [72-74]; An disclose that the system provides recommendations for creatinine testing (interpreted as inference) to confirm the predicted renal function.).  
Regarding claim 17, An further discloses wherein the advisory is at least one of a diagnostic protocol, a therapeutic protocol and an adjustment to a therapy (Paragraphs [83-85]; An discloses that the risk indications can provide therapeutic elements including delivering therapies to the patient and adjusting existing therapies.).  
Regarding claim 18, An further discloses wherein the input module is configured to establish communication with a medical device and/or system and receive input data therefrom (Paragraphs [40-45 and 47-49]; An discloses that the system includes communication, input, and other aspects based on an ambulatory medical device.).  
Regarding claim 19, An further discloses further comprising a pre-processing module including a data acquisition system configured to perform at least one of parsing, interpreting, transforming, descaling, normalizing, unit conversion, storing, hosting, plotting, and sending to a prediction module (Paragraphs [45-48 and 57-59]; An discloses that the system stores, transmits, and sends the input data to the renal risk indicator. An further discloses [66-68] that the system transforms the magnitude of the signal metrics into numerical indices with specified ranges.).
Regarding claim 20, An further discloses wherein the predicted kidney condition is at least one of an acute kidney injury (AKI), reversible kidney damage, an intrinsic kidney disease, an extrinsic kidney disease, a pre-renal condition, an intrarenal condition, and a post-renal condition and is represented by at least one of a predicted stage, a severity, a percentage, and a probability of the kidney condition (Paragraphs [71-74]; An discloses that the prediction is for chronic kidney disease and includes stages (interpreted as stage and severity) and probability. Further, An discloses [56-60] the renal risk indication provides conditions for the patient including a degree of renal dysfunction.).  
Regarding claim 21, An further discloses wherein the system is configured to administer a therapeutic modality or modify an existing treatment based on one or more output values from the prediction module, wherein the system effectuates the treatment or amelioration of at least one symptom of the predicted kidney condition (Paragraphs [54-58 and 64-65]; An discloses that the system delivers a therapy to the patient based on the renal risk which includes delivering a drug/dosage to a tissue or organ.).  
Regarding claim 22, An discloses a method of assessing kidney health, the method comprising: receiving, by an input module, input values related to kidney function of a patient (Fig 4, 5, and paragraphs [52-58]; An discloses a risk generator that provides a risk indication of renal dysfunction based on inputs from signal metrics. The signal metrics include heart sound intensity, respiratory rates, and thoracic fluid accumulation.); 
predicting, by a prediction module comprising a computation algorithm and/or a model, a kidney condition and calculating a kidney health score related to at least one of QMZOOO1USPage 53 of 55a severity and a probability of the predicted kidney condition by a prediction module, the kidney health score calculated based on the one or more input values (Figs 4, 5, and paragraphs [71-76]; An discloses a renal function estimator that predicts worsening renal function based on the risk indication (as discussed with the signal metrics and renal dysfunction inputs). The health score is interpreted through the stages 1-5 (interpreted as severity) in terms of the CKD based on the mL/min measurements. The prediction includes a probability within the prediction for renal function. Further, the health score and predicted kidney condition can be based on the risk generator that includes signal metrics where the inputs of the signal metrics provide combined measurements [56-62].); and 
presenting, by an output module, the predicted kidney condition and the kidney health score to a medical professional (Figs 4, 5, and paragraphs [62, 74-75, and 82]; An discloses that the system provides the predicted diagnostic information to a clinician, as well as, provide treatment and diagnostic test confirmations based on the score.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over An et al [2017/0290551], hereafter An in view of Lin et al [8,843,427], hereafter Lin.
Regarding claim 5, An discloses the renal risk prediction with computational algorithms and models, however, An does not specifically disclose that the model calculates a level of confidence or probability that the condition and score are accurate;
Lin teaches wherein at least one of the prediction module, the computation algorithm and/or the model is configured to calculate at least one of a level QMZOOO1USPage 50 of 55of confidence and a probability that the predicted kidney condition and the kidney health score are accurate (C7:34 to C9:9 and C15:39 to C16:20; Lin teaches that machine learning models has accuracy scores (interpreted as confidence) for model selection based on the estimated effectiveness of the trained model. An discloses the machine learning model and training elements and the combination would be that Lin provides the accuracy scoring for the trained models.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the machine learning based model for kidney health of An the ability to have a prediction model that is based on a level of confidence as taught by Lin since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the accuracy scoring provides the most effective model (Lin C16:5-20). 
Regarding claim 6, the combination teaches the above-enclosed limitations; 
Lin further teaches wherein the input values include at least one known input value and/or at least one estimated input value, and the at least one of the level of confidence and the probability is calculated based on a combination of the at least one known input value and/or the at least one estimated input value and performance of the model and/or the algorithm, the model and/or the algorithm configured to output the kidney health score based on the input values (C7:34 to C9:9 and C15:39 to C16:20; Lin teaches that the accuracy score is based on the filters and accuracy of the model based on the output. The filters are interpreted as an input value and the performance is based on the accuracy of the model based on the threshold score for the multiple models to determine the most accurate model.).  
Regarding claim 7, the combination teaches the above-enclosed limitations;
 	An further discloses wherein the at least one known input value is at least one of a measured physiological variable, a vital sign, a lab test result, a demographic, a comorbid condition, and an intervention (e.g. dialysis, fluid, or medication) (Paragraphs [42-46 and 59-60]; An discloses that the input variables for the renal risk model includes physiological sensors, patient history including demographic information, comorbidities of CKD, and other patient information.), and 
the at least one estimated input value is estimated using at least one of an inference, a correlation, a regression, an algebraic equation, an ordinary differential equation and a partial differential equation (Paragraphs [71-74]; An discloses that the model is provided through the linear regression models, machine learning models, neural networks, and fuzzy logic (interpreted as inference model as discussed in originally filed specification [94].).  
Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over An et al [2017/0290551], hereafter An in view of Lin et al [8,843,427], hereafter Lin, further in view of Holtham [2018/0247227].
Regarding claim 8, the combination teaches the above-enclosed limitations; 
An further discloses wherein the at least one of the level of confidence and the probability is calculated by performing at least one of: predicting the kidney health score according to a first guideline, rule or model and generating a first prediction, predicting the kidney health score according to a second guideline, rule or model and generating a second prediction, comparing the first prediction to the second prediction, and estimating a probability that the patient has the predicted kidney condition based on the comparison (Paragraphs [71-75]; An discloses that the estimation model provides a first prediction model, a second prediction model, and a probability for the first and second thresholds for the chronic kidney disease. The threshold is interpreted as the comparison in terms of comparing the probability thresholds based on the first value (20-40%) and second values (60-80%).); and 
The combination teaches the above-enclosed limitations in terms of estimating models and providing threshold values, however, the combination does not specifically teach randomly select values for estimating a probability based on a comparison;
Holtham teaches randomly selecting a first plurality of input values and performing a first prediction of the kidney health score according to the first guideline, rule or model, randomly selecting a second plurality of input values and performing a second prediction of the kidney health score according to the first guideline, rule or model, comparing the first prediction to the second prediction, and estimating a probability that the patient has the predicted kidney health score based on the comparison (Paragraphs [48-54]; Holtham teaches a machine learning modeling system that provides Monte Carlo sampling for producing a training model. The first and second predictions are taught within Lin providing multiple models for assessing the accuracy and Holtham teaches a similar machine learning system that provides input model filtering with model and estimation using Monte Carlo sampling to determine the simulated model.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the machine learning training model system that includes estimation and accuracy scores of the combination the ability to have Monte Carlo sampling for machine learning models as taught by Holtham since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable since the Monte Carlo provides additional modeling training to ensure better models based on the simulations.
Regarding claim 9, the combination teaches the above-enclosed limitations;
Holtham further teaches wherein the random selection is based on a Monte Carlo- like simulation or bootstrapping or similar approach or simulation on perturbations of at least one of the input values, a guideline, a rule, a model used for estimating outputs, and a formula or a model used for estimating inputs (Paragraphs [48-54]; Holtham teaches that the simulation is using Monte Carlo sampling for the machine learning models.).
Claim(s) 4, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over An et al [2017/0290551], hereafter An in view of Farooq et al [2014/0095201], hereafter Farooq.
Regarding claim 4, An further discloses output at least one of a textual, audial, and visual representation of the predicted kidney condition in at least one of an e-mail, an SMS message, an alert, an alarm, a graphical user interface and a display (Paragraphs [64, 74-75 and 82]; An discloses that the system outputs textual, tabular, or graphical presentations of an alert to the graphical user interface for the recommendations. An further discloses that the system can provide an audio alert based on the renal risk indication.).  
	An discloses providing an output for the kidney condition, however, An does not specifically disclose storing the condition or score; 
	Farooq teaches wherein the output module is configured to store the predicted kidney condition and the kidney health score (Paragraphs [122-132]; Farooq teaches the similar health scoring system that provides storage configured to store the score and condition through the memory and database elements. An discloses aspects of storing patient data and other information and Farooq is providing the specific structure in terms of the score and condition.).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the kidney condition alert system of An the ability to have the condition and score stored in an output configured as taught by Farooq since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the storage allows for proper medical record storage and condition for later retrieval and diagnosis information.    
Regarding claim 12, An further discloses wherein the kidney health score is calculated based on a trained computation/prediction algorithm, the training performed by a learning algorithm (Paragraphs [72-73]; An discloses that the score for an aspect of the renal function estimator includes supervised/unsupervised learning models (interpreted as trained computation). This includes data from patients including demographic and medical history and clinical indications within the model.), 
	An discloses that the computational algorithm includes training and patient health data, however, An does not specifically disclose that the training is based on health data from a plurality of patients related to healthy and predicted kidney condition.
	Farooq teaches the learning algorithm trained based on health data from a plurality of patients, the health data including data related to healthy patients and data related to patients having the predicted kidney condition (Paragraphs [65-73]; Farooq teaches a similar scoring system for a patient succumbing to an adverse event based on medical and other socio-economic factors. The model is calculated using classifiers and learning algorithms that base the data on training the model with patients determined to either have occurred or not the adverse event.). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the renal failure score based on patient data and other information through a learning algorithm of An the ability to have the learning algorithm and classifier based on patient data related to healthy and predicted patients as taught by Farooq since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the training and learning algorithms provides a model that allows for better medical recommendations based on the identified/determined adverse event.
Regarding claim 13, the combination teaches the above-enclosed limitations;
Farooq further teaches wherein the learning algorithm includes a mathematical process to update weights, coefficients, biases, and/or parameters of a nonlinear mapping function of the input values to one or more output values, the one or more output values including the kidney health score (Paragraphs [29-30 and 64-73]; Farooq teaches that the system updates parameters (based on the updates to the patient record and other elements) that provides the factors for the classifier. Within the combination, An discloses [57-60] the nonlinear aspects that is based on patient data (which is the updated parameters as taught by Farooq).).  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Farooq further teaches wherein the prediction module is configured to update the trained computation/prediction algorithm based on new health data from a plurality of patients, the plurality of patients selected over a selected range of time from at least one QMZOOO1USPage 52 of 55of a selected care unit or facility, a selected geographical location, and a selected subset of a patient population (Paragraphs [29-30 and 64-73]; Farooq teaches that the system updates parameters (based on the updates to the patient record and other elements) that provides the factors for the classifier. The patients selected are shown by Farooq in paragraphs [20-29] that discuss the geographic area (zip code) [23], time range [69], facility [21], and selected subset (ethnicities, cancer clusters) [20].).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over An et al [2017/0290551], hereafter An in view of Farooq et al [2014/0095201], hereafter Farooq, further in view of Purpura et al [9,336,494], hereafter Purpura.
Regarding claim 14, the combination teaches the above-enclosed limitations in regards to a machine learning algorithm with training aspects, however, the combination does not specifically teach an optimization algorithm; 
Purpura teaches wherein the learning algorithm comprises an optimization algorithm (C3:17-64; Purpura teaches a similar machine learning training system that provides the specific gradient training procedure that includes re-training using a Broyden-Fletcher-Goldfarb-Shanno process to optimize cost function of the model.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the machine learning based model that includes training aspects of the combination the ability to include an optimization training process as taught by Purpura since the claimed invention is merely a combination of prior art elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results as predictable as the gradient optimizes the cost function of the model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quiros Luis et al [2012/0220480] (detection of renal damage);
Demirjian [2013/0330829] (predicting acute kidney damage post-surgery using parameters and health/patient data to display the predictive parameter);
Blanchard et al [2019/0046112] (estimating progression of kidney disease using models and health/patient data);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689